Citation Nr: 1144789	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-28 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 percent for left ankle disability.

2.  Entitlement to an effective date earlier than January 10, 2007, for the grant of service connection for left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to September 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, Connecticut

The issue of entitlement to an initial increased evaluation for left ankle disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

VA received on January 10, 2007, an original claim for service connection for left ankle disability from the Veteran, more than one year following his separation from active service.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 10, 2007, for the grant of service connection for left ankle disability are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Accordingly, the Board will address the merits of the claim.

Analysis

The Veteran asserts that he has had left ankle disability since his separation from active service and that he was not informed that he could apply for VA compensation at the time of his service separation.  Therefore, he argues that he is entitled to an effective date of September 1985-his date of service separation-for the grant of service connection for left ankle disability.

The Board has considered the Veteran's argument.  However, the Board is constrained by the applicable law and regulation governing the assignment of effective dates for claims.  The applicable law and regulation provide that the effective date of an award of service connection based on a claim received more than one year after a veteran's discharge from service will be the later of the date of receipt of claim or the date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In the case at hand, the evidence reflects that the Veteran was separated from active service in September 1985.  It further reflects that VA received an original VA compensation claim, VA Form 21-526, on January 10, 2007, many years after service separation.  These facts are not in dispute.  Therefore, the claim for an effective date earlier than January 10, 2007, must be denied as a matter of law since it is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than January 10, 2007, for the grant of service connection for left ankle disability is denied.


REMAND

VA has a duty to assist claimants in the development of their claims.  This duty includes making reasonable efforts to obtain records not in Federal custody.  See 38 C.F.R. § 3.159(c).

Here, the record shows that the appellant was seen by a private physician, Dr. F. Gialanella in October 2007 for his left ankle, and X-rays were taken showing mild arthritis.  VA has not attempted to obtain this physician's medical records.  Therefore, remand is necessary to ensure that VA has met its duty to assist obligations.

Finally, the Board notes that it has been more than three years since the Veteran was afforded a VA examination to determine the current degree of severity of his left ankle disability.  Therefore, he should be afforded another VA examination while this case is in remand status.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate action to obtain a copy of any outstanding records pertinent to the Veteran's claim, to include the medical records of Dr. F. Gialanella.  

2.  Then, the Veteran should be afforded a VA examination to determine the current degree of severity of his left ankle disability.  The claims folder should be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case (SSOC) and should afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 


							(CONTINUED ON NEXT PAGE)


States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


